Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 20 July 1806
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



My dearest friend.
Quincy 20. July 1806.

I did not expect to have written you this day from this place; for as I have before mentioned to you, my present occupations confine me so closely and continually that I cannot spare the time to come out here every week; but yesterday afternoon, Dr: Waterhouse having occasion to come as far as Mr Baxter’s, within a mile of my father’s house took me with him; and I expect to return this Evening to Cambridge.
The last letter I have received from you was dated June 30. and I have been for some days uneasy on the passage of the usual time of interval—But I learn here that there is a letter from you, which was received some days ago, and was immediately forwarded by the mail directed to me at Cambridge—I suppose it is now lying in the Post-Office there, and hope to receive it on my return thither to-Night—
My mode of life has become so uniform, and every day so much the copy of its predecessor, that I have scarcely any thing to tell you of myself worth hearing—I have little intermission from my studies; yet I have hitherto enjoyed my health much better than last Summer—
I have been to Meeting since I began this letter, and received from Mr: Cranch your kind letter of the 11th: enclosing the Bill of Lading—Most sincerely &c I sympathize with Mr: & Mrs: Boyd on the loss of their dear child—On such occasions I know from my own feelings that to present motives for consolation drawn from mere Reasons is a fruitless task—It is from time, and from ones own reflections that the only remedy can be expected. I wish them every consolation that they can receive in this life, with all the hopes of a better—
Accept my cordial thanks for your kind remembrance of my birth-day, and for your good-wishes in relation to it—That the same anniversary may not again find us separated I fervently pray with you—It was upon that day that I began my course of public Lectures in my new Situation—An Undertaking of great labour, and of long Perseverance as well as Patience, needful for its accomplishment—
I return to Cambridge with Dr: Waterhouse this Evening, and therefore find it necessary to shorten my Letter—Our dear children are both well, and George, who sat next me at dinner, has such an appetite as I never knew him to have before—I will write you soon again, and send you some money for the expences of your journey—
Your’s ever faithfully
John Quincy Adams.